DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending, of which claim 1 is independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-9, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-18 of copending Application No. 17/185,708 in view of Henderson, US Patent Application Publication No. 2013/0027407 (“Henderson”). 


Instant Application 17/076,709
Application No. 17/185,708
Comments
1. A computer-implemented method of simulating combustion processes, the computer-implemented method comprising: under the control of one or more computer systems configured with executable instructions: receiving a first set of data representing a fluid flow including a plurality of combustion precursors; 



simulating a chemical reaction representing simulated combustion of at 
generating one or more data structures of the simulated combustion based on values of at least a first portion of the fluid flow; and 



receive a first set of data representing a fluid flow including a plurality of combustion precursors comprising at least one arbitrary combustion precursor; 
simulate a chemical reaction representing simulated combustion involving the 



determine a divergence of the combustion byproducts based on a combination of the change in the temperature and the change in molar mass; and 
generate one or more data structures of the simulated combustion based on values of at least a first portion of the fluid flow.


4. The computer-implemented method of claim 1, wherein the divergence is determined based on the change in temperature over time.  
5. The computer-implemented method of claim 1, wherein the divergence is determined 
7. The computer-implemented method of claim 1, further comprising: simulating the combustion byproducts as a second portion of the fluid flow having a variable density, wherein the variable density of the fluid flow varies in response to the divergence of a velocity field pertaining to the fluid flow.  


8. The computer-implemented method of claim 1, wherein at least a second portion of the fluid flow is treated as incompressible.  

11. The computer-implemented method of claim 1, wherein the one or more data structures are configured for use by an animation process when generating one or more visual representations of a combustion event.
12. The computer-implemented method of claim 11, further comprising: using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual 



13. The computer-implemented method of claim 12, further comprising: deriving the convolution kernel from a heat equation.


11. The combustion simulation system of claim 1, wherein the divergence is determined based on the change in temperature over time. 
12. The combustion simulation system of claim 1, wherein the divergence is determined based on the 
13. The combustion simulation system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the system to: simulate the combustion byproducts as a second portion of the fluid flow having a variable density, wherein the variable density of the fluid flow varies in response to the divergence of a velocity field pertaining to the fluid flow. 
14. The combustion simulation system of claim 1, wherein at least a second portion of the fluid flow is treated as incompressible.



16. The combustion simulation system of claim 1, wherein the one or more data structures are configured for use by an animation process for generating one or more visual representations of a combustion event.
17. The combustion simulation system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: use a convolution kernel to 
18. The combustion simulation system of claim 17, wherein the instructions, when executed by the at least one processor, further cause the system to: derive the convolution kernel from a heat equation. 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, US Patent Application Publication No. 2013/0027407 (“Henderson”) in view K.M. Pang et al., “Light-Duty Diesel Engine Modelling with Integrated Detailed Chemistry in 3-D CFD Study,” Proceedings of ICEE 2009 3rd International Conference on Energy and Environment, pp.266-271 (2009) (“Pang”).
Claim 1. Henderson discloses A computer-implemented method of simulating combustion processes, the computer-implemented method comprising: under the control of one or more computer systems configured with executable instructions (Henderson, [0087] “FIG. 9 depicts computing system 900 with a number of components that may be used to perform the above-described processes.”; [0067] “In some embodiments, the FLUX system utilizes a divergence control field … to provide a volumetric combustion model for animating fireballs, flames, and other explosions. FIG. 7 depicts an exemplary animation scene with fire ball 700 that is animated using the volumetric combustion model.”): 
receiving a first set of data representing a fluid flow including a plurality of combustion precursors (Henderson, [0008] “In one embodiment, the FLUX system accesses a first set of volumetric data representing the special effect in an initial state, a second set of volumetric data representing a velocity field, and a third set of volumetric data representing an influence on the special effect.”; [0023] “For the sake of clarity and convenience, exemplary embodiments of the FLUX system are described with reference to modeling a computer-
simulating a chemical reaction representing simulated combustion of at least some of the plurality of these precursors generating combustion byproducts (Hernderson, [0067] “The volumetric combustion model allows an animation artist to define an ignition temperature (Tignitition) and a temperature (Tmax) at which the maximum rate of the burning of fuel (Zmax) is achieved. For temperatures between Tignition and T max the burn rate (z(T)) is a linear function of temperature T.”; [0068] “Smoke concentration s=φsmoke and temperature T=φheat are increased by an amount, specified by an animation artist” EN: The concentration is a result of the chemical reaction of the ignition and burning of fuel.); 
determining a change in temperature of the combustion byproducts due to the chemical reaction (Henderson, [0023] “The FLUX system can also model quantities that are less tangible and/or less visible, such as the temperature of air around a heat source, the color of dust particles in a dust cloud, and so forth.”); 
determining a divergence of the combustion byproducts based on a combination of the change in the temperature and the change in molar mass (Henderson, [0068] “At each grid point where T>Tignition and F>O, fuel (F) is reduced by an amount ΔF=min(F,zΔt). Smoke 
generating one or more data structures of the simulated combustion based on values of at least a first portion of the fluid flow (Henderson, [0051] “At step 370, FLUX process 300 stores the value of each scalar field φn+1 determined at step 360 for use by other processes in the overall animation system.” EN: The storage of values for the scalar fields is generation of data structures.); and 
generating a visual representation of the simulated combustion based on the one or more data structures (Henderson, Figs. 4 showing animated scenes of the FLUX system, and 9 924 display; [0062] “As illustrated by animation scenes 401-405, the visual appearance of the animated fluid may be adjusted.”).
While the amount of the simulated products is changed that is equivalent to altering the mass, Henderson does not explicitly disclose determining a change in molar mass of the combustion byproducts due to the chemical reaction.
Pang teaches determining a change in molar mass of the combustion byproducts due to the chemical reaction (Pang, Fig. 6 soot mass fraction, p. 268 column 2 paragraph 2 “In 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Henderson (directed to simulating and animating fluids for special effects) and Pang (directed to simulating the chemical kinetics and fluid dynamics in combustion processes) and arrived at a more detailed analysis of the mass resulting from combustion due to chemical reaction as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it would permit more accurate representation of combustion, which would yield improved animations (see Pang, p. 271).

Claim 2. Modified Henderson teaches the computer-implemented method of claim 1, wherein the plurality of combustion precursors comprises at least two combustible components (Henderson, [0033] “An accessed set of volumetric data may include, for example, a number of scalar fields φi that represent the initial state of each element of the animated effect. As discussed above, the scalar fields φi may describe various quantities such as dust, smoke, temperature, fuel, color components, and so forth.” EN: smoke and fuel are at least 2 combustible components).

Claim 3. Modified Henderson teaches the computer-implemented method of claim 1, wherein the plurality of combustion precursors comprises at least one non-combustible component (Henderson, [0033] “An accessed set of volumetric data may include, for example, a number of scalar fields φi that represent the initial state of each element of the animated effect. As discussed above, the scalar fields φi may describe various quantities such as dust, smoke, temperature, fuel, color components, and so forth.” EN: dust is at least one non-combustible component).

Claim 4. Modified Henderson teaches the computer-implemented method of claim 1, wherein the divergence is determined based on the change in temperature over time (Henderson, [0068] “At each grid point where T>Tignition and F>O, fuel (F) is reduced by an amount ΔF=min(F,zΔt). Smoke concentration s=φsmoke and temperature T=φheat are increased by an amount, specified by an animation artist, that is proportional to M. The divergence control field D(x,t) is increased by an amount that is proportional to ΔF/Δt. The divergence control field D(x,t) is incorporated into EQ. 13 as discussed above with respect to divergence control fields. Further, the smoke (φsmoke), temperature (φheat) and fuel (φfuel) 

Claim 5. Modified Henderson teaches the computer-implemented method of claim 1. While Henderson discloses that the divergence over time is determined it does not explicitly disclose, but Peng teaches wherein the divergence is determined based on the change in molar mass over time (Pang, Fig. 6 soot mass fraction, p. 268 column 2 paragraph 2 “In emission characteristic investigations, the mole fraction of nitrogen monoxide (NO) and the mass fraction of soot concentrations are monitored. These values are used to represent the engine-out NO and particulate mass rate (PMR). The units are hence converted to part per million (ppm) by volume and gram per hour (g/hour) before validating against experimental measurements. The simulated and measured NO concentrations and PMR are shown in Fig. 4 and Fig. 5, respectively.”; p. 269 column 2 paragraph 1 “calculated PMR is Case 1 and 29 gives satisfactorily accuracy, but measured and simulated soot Ievels for Case 16 show large discrepancy. This can be attributed to the selection of soot precursors. Apart from PAHs, polynnes (C2nHn) is found to be a potential precursor of soot in diesel combustion [6].” EN: Pang permits a more accurate model by including the soot mass fraction that is representative of the molar mass.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Henderson (directed to simulating and 

Claim 6. Modified Henderson teaches the computer-implemented method of claim 1, wherein the change in temperature (Henderson, [0068] “At each grid point where T>Tignition and F>O, fuel (F) is reduced by an amount ΔF=min(F,zΔt). Smoke concentration s=φsmoke and temperature T=φheat are increased by an amount, specified by an animation artist, that is proportional to M. The divergence control field D(x,t) is increased by an amount that is proportional to ΔF/Δt. The divergence control field D(x,t) is incorporated into EQ. 13 as discussed above with respect to divergence control fields. Further, the smoke (φsmoke), temperature (φheat) and fuel (φfuel) fields, in addition to being modified by the combustion model, are also advected in space by the fluid velocity.”) and change in molar mass occurs over a predetermined time step (Peng, Fig. 6 soot mass fraction, p. 268 column 2 paragraph 2 “In emission characteristic investigations, the mole fraction of nitrogen monoxide (NO) and the mass fraction of soot concentrations are monitored. These values are used to represent the engine-out NO and particulate mass rate (PMR). The units are hence converted to part per million (ppm) by volume and gram per hour (g/hour) before validating against experimental measurements. The simulated and measured NO concentrations and PMR are shown in Fig. 4 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Henderson (directed to simulating and animating fluids for special effects) and Pang (directed to simulating the chemical kinetics and fluid dynamics in combustion processes) and arrived at a more detailed analysis of the mass resulting from combustion due to chemical reaction as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it would permit more accurate representation of combustion, which would yield improved animations (see Pang, p. 271).

Claim 7. Modified Henderson teaches the computer-implemented method of claim 1, further comprising: simulating the combustion byproducts as a second portion of the fluid flow having a variable density (Henderson, [0038] “FLUX process 300 may access several types of force fields that are useful for influencing animated special effects at step 340. For example, a general buoyancy force can be defined to mimic the effects of thermal buoyancy and/or variable density of the dust cloud”), wherein the variable density of the fluid flow varies in response to the divergence of a velocity field pertaining to the fluid flow (Henderson, [0052] “FLUX process 300 may access volumetric data representing a divergence control field that alters the appearance of specific portions of an animated special effect.” See EQ 20 with density and time coupled with the divergence field.).

Claim 8. Modified Henderson teaches the computer-implemented method of claim 1, wherein at least a second portion of the fluid flow is treated as incompressible (Henderson, [0011] “the third set of volumetric data represents a divergence field that influences the special effect, and the third set of volumetric data is applied to the incompressible Navier-Stokes equations as a modification to the forcing term of a pressure equation.”).

Claim 9. Modified Henderson teaches the computer-implemented method of claim 1, wherein at least a second portion of the fluid flow is treated as compressible (Henderson, [0068] “At each grid point where T>Tignition and F>O, fuel (F) is reduced by an amount ΔF=min(F,zΔt). Smoke concentration s=φsmoke and temperature T=φheat are increased by an amount, specified by an animation artist, that is proportional to M. The divergence control field D(x,t) is increased by an amount that is proportional to ΔF/Δt. The divergence control field D(x,t) is incorporated into EQ. 13 as discussed above with respect to divergence control fields. Further, the smoke (φsmoke), temperature (φheat) and fuel (φfuel) fields, in addition to being modified by the combustion model, are also advected in space by the fluid velocity.” EN: The portion of this combustion modeling which has increased divergence is by definition compressible because it is not divergence-free.).

Claim 10. Modified Henderson teaches the computer-implemented method of claim 1, wherein generating the one or more data structures of the simulated combustion based on a reduced number of the combustion byproducts (Henderson, [0078] “The modified 

Claim 11. Modified Henderson teaches the computer-implemented method of claim 1, wherein the one or more data structures are configured for use by an animation process when generating one or more visual representations of a combustion event (Henderson, Figs. 4 showing animated scenes of the FLUX system, and 9 924 display; [0062] “As illustrated by animation scenes 401-405, the visual appearance of the animated fluid may be adjusted.”).

Claim 14. Modified Henderson teaches the computer-implemented method of claim 1, wherein the plurality of combustion precursors is determined by a set of parameters defining an initiate state (Henderson, [0034] “The combustion parameter values 154 may include any parameters that will affect the appearance of a combustion event. By way of non-limiting examples, the combustion parameter values 154 may include an identifier of one or more combustion fuels, an amount of fuel, an atmospheric composition, an initial temperature, a constant thermodynamic pressure, and the like.”).

wherein the plurality of combustion precursors comprises a linear alkane having a chemical composition with a form "CnH2n+2." (Pang, p. 267 column 1 paragraph 1 “The CERC mechanism accounts for n-heptane oxidation, C1 - C4 species and Polycyclic Aromatic Hydrocarbons (PAHs) formation.” EN: heptane is a linear alkane C7H16.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Henderson (directed to simulating and animating fluids for special effects) and Pang (directed to simulating the chemical kinetics and fluid dynamics in combustion processes) and arrived at a more detailed analysis of the mass resulting from combustion due to chemical reaction as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it would permit more accurate representation of combustion, including for common fuels which would yield improved animations (see Pang, p. 271).

Claim 16. Modified Henderson teaches the computer-implemented method of claim 1. Henderson does not explicitly disclose, but Pang teaches wherein the plurality of combustion precursors comprises one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4Hio), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8His) (Pang, p. 267 column 1 paragraph 1 “The CERC mechanism accounts for n-heptane oxidation, C1 - C4 species and Polycyclic Aromatic Hydrocarbons (PAHs) formation.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Henderson (directed to simulating and 

Claim 17. Modified Henderson teaches a computer system for simulating combustion processes, the system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the system to carry out the method of claim 1 (Henderson, [0087] “one or more central processing units (CPU) 908, and a memory section 910, which may have a flash memory card 912 related to it. The I/O section 906 is connected to a display 924, a keyboard 914, a disk storage unit 916, and a media drive unit 918. The media drive unit 918 can read/write a computer-readable medium 920, which can contain programs 922 and/or data.”).

Claim 18. Modified Henderson teaches a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (Henderson, Fig. 9, claims 1-11).

A computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (Henderson, [0087] “one or more central processing units (CPU) 908, and a memory section 910, which may have a flash memory card 912 related to it. The I/O section 906 is connected to a display 924, a keyboard 914, a disk storage unit 916, and a media drive unit 918. The media drive unit 918 can read/write a computer-readable medium 920, which can contain programs 922 and/or data.”).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, US Patent Application Publication No. 2013/0027407 (“Henderson”) in view K.M. Pang et al., “Light-Duty Diesel Engine Modelling with Integrated Detailed Chemistry in 3-D CFD Study,” Proceedings of ICEE 2009 3rd International Conference on Energy and Environment, pp.266-271 (2009) (“Pang”) and further in view of Lischinski et al., US Patent No. 7,479,963 (“Lischinski”).
Claim 12. Modified Henderson teaches the computer-implemented method of claim 11. Henderson does not explicitly disclose, further comprising: using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual representations of the combustion event.
Lischinski teaches using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual representations of the combustion event (Lischinski, 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Henderson and Lischinski. One having ordinary skill in the art would have found motivation to use blurring with a Gaussian kernel into the system of fluid dynamics framework for animated special effects for the advantageous purpose of guaranteeing ρ > 0 and complying with the rest state requirement. See Lischinski column 8 lines 17-20.

Claim 13. Modified Henderson teaches the computer-implemented method of claim 12. Henderson does not explicitly disclose, further comprising: deriving the convolution kernel from a heat equation.
Lischinski teaches deriving the convolution kernel from a heat equation (Lischinski column 7 line 66 to column 8 line 3 teaches "the blurring filter ... we obtain ρ* by convolving ρ* with a Gaussian kernel." Convolving with a Gaussian kernel is using a convolution kernel to blur a portion of the visual representation. This Gaussian kernel is interpreted as being derived from a heat equation.)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Henderson and Lischinski. One having ordinary skill in the art would have found motivation to use blurring with a Gaussian kernel into the system of fluid dynamics framework for animated special effects for the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horvath, US Patent No. 8,289,327 related to fire simulation for graphical animations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/Examiner, Art Unit 2148